UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6959


LYE HUAT ONG,

                  Petitioner – Appellant,

             v.

RODERICK R. SOWERS; THE ATTORNEY GENERAL OF THE STATE OF
MARYLAND; NANCY ROUSE, Warden,

                  Respondents – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:07-cv-02273-JFM)


Submitted:    October 20, 2009               Decided:   October 26, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,     Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lye Huat Ong, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lye   Huat   Ong    seeks      to    appeal       the   district        court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate          of    appealability.             See        28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue    absent       “a    substantial           showing    of     the     denial       of    a

constitutional        right.”          28    U.S.C.       § 2253(c)(2)           (2006).       A

prisoner       satisfies        this        standard        by     demonstrating            that

reasonable       jurists       would       find    that     any    assessment          of     the

constitutional        claims     by    the    district       court     is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We

have independently reviewed the record and conclude that Ong has

not   made     the   requisite        showing.        Accordingly,          we    deny      Ong’s

motion     for       appoint      of       counsel,       deny     a      certificate         of

appealability, and dismiss the appeal.                           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                    DISMISSED



                                              2